Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14, 16-27, 29, 31-37, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian et al (US 2019/0036583)(hereinafter Cherian) .
 	Regarding claim 1, Cherian discloses a method for wireless communications by a first access point of a plurality of access points, comprising: 
transmitting, to the plurality of access points, a first frame inviting the plurality of access points to perform a beamformed distributed transmission from the plurality of access points to a group of stations (see Cherian, Fig. 6, p. [0081], [0087-0088], block 602, e.g., generating at least one first frame including an invitation to share resources with one or more first wireless nodes, and block 604, e.g., outputting the at least one first frame for transmission to the one or more first wireless nodes); 
receiving a second frame from at least one of the plurality of access points based on transmitting the first frame, the second frame including at least one identifier of at least one station in a different basic service set than a basic service set of the first access point (see Cherian, Fig. 6, p. [0088], e.g., block 606, and Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes); 

transmitting, to at least a subset of the group of stations (e.g., AP404b and 404c), an announcement frame for performing a channel sounding procedure for the beamformed distributed transmission, the announcement frame including the at least one identifier (see Cherian, Fig. 11, p. [0097], e.g., block 1102, e.g., the AP 404a may send a null data packet announcement (NDPA) broadcast frame to participate in the CoBF transmission, and also, the order that the APs (e.g., AP 404b and AP 404c) can participate in sounding operations); 
transmitting a packet for channel sounding after transmitting the announcement frame (see Cherian, Fig. 11, p. [0097], e.g., block 1104, e.g., AP 404a transmits a null data packet (NDP) broadcast frame, and at block 1106, a cluster beamforming report poll (BFRP) trigger frame to trigger transmissions of sounding information); 
receiving feedback information from at least the subset of the group of stations based on the packet for channel sounding (see Cherian, Fig. 11, p. [0097], e.g., block 1108, e.g., the STAs of AP 404a and non-reuse STAs of AP 404b and AP 404c may transmit the sounding information to AP 404a in an HE TB PPDU format); and 
transmitting, to the group of stations from the first access point, the beamformed distributed transmission based on the feedback information (see Cherian, Fig. 9, phase 3, p. [0078-0079]).
 	Regarding claim 2, Cherian discloses the method of claim 1, wherein the first frame includes an identifier of each of the plurality of access points (see Cherian, Fig. 6, p. [0087-0088], e.g., blocks 602-604, generating at least one first frame including an invitation to share resources with one or more first wireless nodes).

 	Regarding claim 3, Cherian discloses the method of claim 1, wherein the first frame includes a temporary identifier to be used as a replacement to an association identifier (AID) for the at least one station in the different basic service set than the basic service set of the first access point (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses). 
 	Regarding claim 4, Cherian discloses the method of claim 3, wherein the at least one identifier included in the second frame comprises the temporary identifier (see Cherian, Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes).
 	Regarding claim 5, Cherian discloses the method of claim 1, wherein the second frame includes a mapping of the at least one identifier to a media access control (MAC) address of the at least one station (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses).
 	Regarding claim 6, Cherian discloses the method of claim 1, wherein the second frame is included in a multi- user physical layer protocol data unit (MU PPDU) received from at least a subset of the plurality of access points with resource allocation configured on a per basic service set basis (see Cherian, Fig. 10, p. [0096], e.g., The CoBF accept messages may be sent as a high efficiency (HE) trigger-based (TB) physical layer convergence procedure (PLCP) protocol data unit (PPDU)).
 	Regarding claim 7, Cherian discloses the method of claim 1, wherein the second frame includes an identifier of the first access point (see Cherian, Fig. 6, p. [0087-0088], e.g., block 604).

 	Regarding claim 8, Cherian discloses the method of claim 1, wherein the second frame includes an identifier of the at least one of the plurality of access points (see Cherian, Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes).
 	Regarding claim 9, Cherian discloses the method of claim 1, wherein the at least one identifier comprises an association identifier (AID) of the at least one station (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses)..
 	Regarding claim 10, Cherian discloses the method of claim 1, wherein the second frame is included in a trigger-based physical layer protocol data unit (TB PPDU) received by the first access point (see Cherian, Fig. 10, p. [0096], e.g., the CoBF accept messages may be sent as a high efficiency (HE) trigger-based (TB) physical layer convergence procedure (PLCP) protocol data unit)
 	Regarding claim 11, Cherian discloses the method of claim 9, wherein the AID of the at least one station comprises a temporary identifier allocated by the at least one of the plurality of access points (see Cherian, Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes).





 	Regarding claim 16, Cherian discloses a method for wireless communications by a first access point of a plurality of access points (e.g., Fig. 6), comprising: 
receiving a first frame from at least one of the plurality of access points, the first frame including at least one identifier of at least one station associated with the at least one of the plurality of access points, the at least one station being in a different basic service set than a basic service set of the first access point (see Cherian, Fig. 6, p. [0081], [0087-0088], block 602, e.g., generating at least one first frame including an invitation to share resources with one or more first wireless nodes, and block 604, e.g., outputting the at least one first frame for transmission to the one or more first wireless nodes); 
transmitting, to the at least one station, based on receiving the first frame, a multi-user physical layer protocol data unit (MU PPDU) including a basic service set identifier identifying the first access point (see Cherian, Fig. 6, p. [0088], e.g., block 606, and Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes), at least one station information field containing identifiers of the plurality of access points, and a 
receiving feedback information from the at least one station based on transmitting the MU PPDU (see Cherian, Fig. 11, p. [0097], e.g., block 1108, e.g., the STAs of AP 404a and non-reuse STAs of AP 404b and AP 404c may transmit the sounding information to AP 404a in an HE TB PPDU format); and 
transmitting, from the first access point, a beamformed distributed transmission based on the feedback information (see Cherian, Fig. 9, phase 3, p. [0078-0079]).
 	Regarding claim 17, Cherian discloses a method for wireless communications by a second access point of a plurality of access points, comprising: 
receiving, from a first access point of the plurality of access points, a first frame inviting the plurality of access points to perform a beamformed distributed transmission from the plurality of access points to a group of stations (see Cherian, Fig. 6, p. [0081], [0087-0088], block 602, e.g., generating at least one first frame including an invitation to share resources with one or more first wireless nodes, and block 604, e.g., outputting the at least one first frame for transmission to the one or more first wireless nodes); and 
transmitting, in response to receiving the first frame, a second frame for preparation of a sounding phase prior to the beamformed distributed transmission, the second frame including at least one identifier of at least one station in a basic service set of the second access point, the basic service set of the second access point being different than a basic service set of the first access point (see Cherian, Fig. 6, p. [0088], e.g., block 606, and Fig. 7, block 704, p. [0091], e.g., 
 	Regarding claim 18, Cherian discloses the method of claim 17, wherein the first frame includes an identifier of each of the plurality of access points (see Cherian, Fig. 6, p. [0087-0088], e.g., blocks 602-604, generating at least one first frame including an invitation to share resources with one or more first wireless nodes).
 	Regarding claim 19, Cherian discloses the method of claim 17, wherein the first frame includes a temporary identifier to be used as a replacement to an association identifier (AID) for the at least one station in the basic service set of the second access point (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses).
 	Regarding claim 20, Cherian discloses the method of claim 19, wherein the at least one identifier included in the second frame comprises the temporary identifier (see Cherian, Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes).
 	Regarding claim 21, Cherian discloses the method of claim 17, wherein the second frame includes a mapping of the at least one identifier to a media access control (MAC) address of the at least one station (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses).
 	Regarding claim 22, Cherian discloses the method of claim 21, wherein the second frame is included in a multi- user physical layer protocol data unit (MU PPDU) transmitted to the at least one station with resource allocation configured on a per basic service set basis (see Cherian, 
 	Regarding claim 23, Cherian discloses the method of claim 17, wherein the second frame includes an identifier of the first access point (see Cherian, Fig. 7, block 704, p. [0091]).
 	Regarding claim 24, Cherian discloses the method of claim 17, wherein the second frame includes an identifier of the second access point (see Cherian, Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes).
 	Regarding claim 25, Cherian discloses the method of claim 17, wherein the at least one identifier comprises an association identifier (AID) of the at least one station (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses).
 	Regarding claim 26, Cherian discloses the method of claim 17, wherein the second frame is included in a trigger-based physical layer protocol data unit (TB PPDU) transmitted to the first access point (see Cherian, Fig. 10, p. [0096], e.g., the CoBF accept messages may be sent as a high efficiency (HE) trigger-based (TB) physical layer convergence procedure (PLCP) protocol data unit)
 	Regarding claim 27, Cherian discloses the method of claim 25, wherein the AID of the at least one station comprises a temporary identifier allocated by the second access point (see Cherian, Fig. 7, block 704, p. [0091], e.g., generate a second frame including an identification of one or more second wireless nodes).
 	Regarding claim 29, Cherian discloses the method of claim 17, further comprising: receiving, from a third access point of the plurality of access points, a third frame for preparation of the sounding phase prior to the beamformed distributed transmission, the third frame 
 	Regarding claim 31, Cherian discloses a method for wireless communications by a station, comprising: 
 	receiving, from a first access point of a plurality of access points, an announcement frame for performing a channel sounding procedure for a beamformed distributed transmission, the first access point being in a different basic service set than a basic service set of the station, the announcement frame including an identifier of the station(see Cherian, Fig. 6, p. [0081], [0087-0088], block 602, e.g., generating at least one first frame including an invitation to share resources with one or more first wireless nodes, and block 604, e.g., outputting the at least one first frame for transmission to the one or more first wireless nodes); 
receiving, from the first access point, a packet for channel sounding after receiving the announcement frame (see Cherian, Fig. 11, p. [0097], e.g., block 1102, e.g., the AP 404a may send a null data packet announcement (NDPA) broadcast frame to participate in the CoBF transmission, and also, the order that the APs (e.g., AP 404b and AP 404c) can participate in sounding operations); 
transmitting, to the first access point, feedback information after receiving the packet for channel sounding (see Cherian, Fig. 11, p. [0097], e.g., block 1104, e.g., AP 404a transmits a null data packet (NDP) broadcast frame, and at block 1106, a cluster beamforming report poll (BFRP) trigger frame to trigger transmissions of sounding information); and 

 	Regarding claim 32, Cherian discloses the method of claim 31, further comprising: receiving, prior to receiving the announcement frame, a first frame from a second access point associated with the station, the first frame including the identifier of the station (see Cherian, Fig. 6, p. [0087-0089], e.g., at block 606, obtaining, from the one or more first wireless nodes, an identification of one or more second wireless nodes).
 	Regarding claim 33, Cherian discloses the method of claim 32, wherein the first frame includes an identifier of each of the plurality of access points (see Cherian, Fig. 6, p. [0087-0088], e.g., blocks 602-604, generating at least one first frame including an invitation to share resources with one or more first wireless nodes).
 	Regarding claim 34, Cherian discloses the method of claim 32, wherein the first frame includes a mapping of the identifier to a media access control (MAC) address of the station (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses).
 	Regarding claim 35, Cherian discloses the method of claim 32, wherein the first frame is included in a multi- user physical layer protocol data unit (MU PPDU) received from at least a subset of the plurality of access points with resource allocation configured on a per basic service set basis (see Cherian, Fig. 10, p. [0096], e.g., The CoBF accept messages may be sent as a high efficiency (HE) trigger-based (TB) physical layer convergence procedure (PLCP) protocol data unit (PPDU)).

 	Regarding claim 36, Cherian discloses the method of claim 31, wherein the identifier comprises a unique, temporary identifier (see Cherian, Fig. 6, p. [0087-0088], e.g., block 604).
 	Regarding claim 37, Cherian discloses the method of claim 31, wherein the identifier comprises an association identifier (AID) of the station (see Cherian, p. [0074], e.g., messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses).
 	Regarding claim 41, Cherian discloses the method of claim 31, wherein the announcement frame comprises a Null Data Packet Announcement (NDPA), wherein the packet for channel sounding comprises a Null Data Packet (NDP) (see Cherian, Fig. 11, p. [0097], e.g., block 1104, e.g., AP 404a transmits a null data packet (NDP) broadcast frame, and at block 1106, a cluster beamforming report poll (BFRP) trigger frame to trigger transmissions of sounding information),, and the method further comprises: receiving, from the first access point, a trigger frame for soliciting the feedback information after receiving the NDP (see Cherian, p. [0097], e.g., block 1106, a cluster beamforming report poll (BFRP) trigger frame to trigger transmissions of sounding information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 14, 28, 38-40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of D1: EP 3162028.
 	Regarding claim 12, Cherian does not expressly disclose the method of claim 1, wherein the announcement frame includes a basic service set color code of the at least one of the plurality of access points appended to the at least one identifier.
D1 discloses the above recited limitations (see D1, p. [0103], e.g., A COLOR value is used for identifying the BSS, and the number of bits thereof is less than that of a BSSID. For example, the BSSID may be 48 bits, whereas the COLOR value may be 3 bits. The BSSID has the same format as a MAC address, whereas the COLOR value is any value reported in advance by the AP to the STA).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate D1’s teachings into Cherian.  The suggestion/motivation would have been to provide a color value in order to identify the basic service set as suggested by D1.
 Regarding claim 13, the combined teachings of Cherian and D1 disclose the method of claim 12, wherein: the at least one identifier and the basic service set color code are included in a station information field of the announcement frame; or the at least one identifier and the basic service set color code are included in an Extreme High Throughput (EHT) field of the announcement frame (see D1, p. [0103], e.g., A COLOR value is used for identifying the BSS, and the number of bits thereof is less than that of a BSSID. For example, the BSSID may be 48 bits, whereas the COLOR value may be 3 bits. The BSSID has the same format as a MAC address, whereas the COLOR value is any value reported in advance by the AP to the STA).

 Regarding claim 28, the combined teachings of Cherian and D1 disclose the method of claim 25, wherein the at least one identifier comprises a color code of the second access point appended to the AID of the at least one station (see D1, p. [0103], e.g., A COLOR value is used for identifying the BSS, and the number of bits thereof is less than that of a BSSID. For example, the BSSID may be 48 bits, whereas the COLOR value may be 3 bits. The BSSID has the same format as a MAC address, whereas the COLOR value is any value reported in advance by the AP to the STA).
 Regarding claim 38, the combined teachings of Cherian and D1 disclose the method of claim 31, wherein the identifier comprises a color code of the second access point appended to an AID of the station (see D1, p. [0103], e.g., A COLOR value is used for identifying the BSS, and the number of bits thereof is less than that of a BSSID. For example, the BSSID may be 48 bits, whereas the COLOR value may be 3 bits. The BSSID has the same format as a MAC address, whereas the COLOR value is any value reported in advance by the AP to the STA).
 Regarding claim 39, the combined teachings of Cherian and D1 disclose the method of claim 31, wherein the announcement frame includes a color code of the second access point appended to the identifier (see D1, p. [0103], e.g., A COLOR value is used for identifying the 
 Regarding claim 40, the combined teachings of Cherian and D1 disclose the method of claim 39, wherein: the identifier and the color code are included in a station information field of the announcement frame (see D1, p. [0103], e.g., A COLOR value is used for identifying the BSS, and the number of bits thereof is less than that of a BSSID. For example, the BSSID may be 48 bits, whereas the COLOR value may be 3 bits. The BSSID has the same format as a MAC address, whereas the COLOR value is any value reported in advance by the AP to the STA); or the identifier and the color code are included in an Extreme High Throughput (EHT) field of the announcement frame.
 	Regarding claim 42, the combined teachings of Cherian and D1 disclose the method of claim 41, wherein the trigger frame includes a color code of the second access point appended to the at least one identifier (see D1, p. [0103], e.g., A COLOR value is used for identifying the BSS, and the number of bits thereof is less than that of a BSSID. For example, the BSSID may be 48 bits, whereas the COLOR value may be 3 bits. The BSSID has the same format as a MAC address, whereas the COLOR value is any value reported in advance by the AP to the STA).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477